In Re: Gregory Daniels, applying for writs of certiorari, mandamus, prohibition, and stay order, Parish of Orleans, Number 275-425.
Writ granted.
The legislature by Act 537 of 1980 has amended articles 844, 845 and 919 of the Code of Criminal Procedure to provide mandatory time limits for the setting of the return day, the written designation of assignments of error, the furnishing of the transcript, and the filing of the assignments of error.
The Order of Appeal dated September 23, 1980 in this case violates these mandatory time limits, in that the time fixed for filing the assignments of error was five days (plus a weekend) from the date of the notice of appeal, instead of “not later than five days prior to the return date.” (C.Cr.P. 844).
The return day and deadline for filing the assignments of error in the above captioned order are hereby vacated, and the district court is ordered to adhere to the following timetable:
The return day is set for December 8, 1980, sixty days from the date of this order;
The defendant shall designate in writing the portion of the record to be lodged by October 14, five days from the date of this order;
The transcript of the portion of the record designated by defendant shall be furnished to him by November 24,1980, fifteen days prior to the return day; and
The assignments of error shall be filed by December 3, 1980, five days prior to the return day.